DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination under 37 CFR §1.114
2.  A request for continued examination under 37 CFR §1.114, including the fee set forth in 37 CFR §1.17(e), was filed on 3/24/22 in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR §1.114 and the fee set forth in 37 CFR §1.17(e) has been timely paid, the finality of the previous Office action dated 12/24/22 has been withdrawn pursuant to 37 CFR §1.114 and the submission filed on 3/24/22 has been entered.  Claim 3 was previously cancelled by applicant.  Applicant added new claims 22 and 23.  Amended claims 1, 2 and 4-23 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC §101
3. 35 U.S.C. §101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

4.  Claims 1, 2 and 4-23 are rejected under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter. 
In sum, claims 1, 2 and 4-23 are rejected under 35 U.S.C. §101 because the claimed invention recites and is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and does not include an inventive concept that is “significantly more” than the judicial exception under the January 2019 and October 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows. 
	Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 1, 2, 4-12, 22 and 23), a machine (claims 13-20) and a manufacture (claim 21); where the machine and the manufacture are substantially directed to the subject matter of the process. (See e.g., MPEP §2106.03)  Therefore, we proceed to step 2A, Prong 1. 
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  Here, the independent claims, at their core, essentially recite the abstract idea of: 
creating a first premiums escrow having a zero balance, the first premiums escrow associated with a first group that comprises a first plurality of policyholders, the first premiums escrow being managed … and using a self-executing agreement, … , the self-executing agreement comprising computer instructions configured to, … , execute one or more transactions according to one or more rules that correspond, at least in part, to a group charter that defines a standard for evaluating validity of incident claims and defines a fixed coverage requirement for approved incident claims; 
at a beginning of a first term, by the self-executing agreement: 
receiving, in cryptocurrency, a respective first premium payment from each policyholder of the first plurality of policyholders, each respective first premium payment being signed using a digital signature generated according to a private key of the policyholder who submitted the respective first premium payment, each respective first premium payment being a respective first amount determined at least in part according to the fixed coverage requirement and a quantity of the first plurality of policyholders; and 
allocating each respective first premium payment to the first premiums escrow such that the first premiums escrow has a total allocated amount of funds; 
during the first term, receiving, by the self-executing agreement, a notification of a first approved incident claim associated with a first claimant, the first claimant being a first policyholder of the first plurality of policyholders; 
at an end of the first term, by the self-executing agreement: 
receiving payment instructions from the first plurality of policyholders, each payment instruction of the payment instructions being signed by an associated policyholder of the first plurality of policyholders using the digital signature generated according to the private key of the associated policyholder who signed the payment instruction, each of the payment instructions being either an authorization by the associated policyholder to pay an incident claim payment for the first approved incident claim using the respective first premium payment of the associated policyholder, and thereby indicating the associated policyholder agrees the first approved incident claim is a valid incident claim that was appropriately approved according to the group charter, or being a defection request by the associated policyholder requesting a refund of the respective first premium payment of the associated policyholder, and thereby indicating the associated policyholder believing the first approved incident claim is an invalid claim that should not have been approved according to the group charter, at least one payment instruction of the payment instructions being a defection request by the associated policyholder for the at least one payment instruction, any policyholders of the first plurality of policyholders who did not provide a defection request being referred to collectively as remaining policyholders; 
determining a first incident claim payment to be paid to the first claimant according to the fixed coverage requirement, the payment instructions, the quantity of the first plurality of policyholders, and the total allocated amount of funds; 
paying, using cryptocurrency from the first premiums escrow, the first claimant the first incident claim payment to a cryptocurrency payment address associated with the first claimant, the first incident claim payment being larger than any of the respective first premium payments; and 
distributing to each policyholder of the first plurality of remaining policyholders a respective first rebate payment from the first premiums escrow so that the first premiums escrow returns to the zero balance, the respective first rebate payment for a particular policyholder of the first plurality of policyholders being equal to or lower than the respective first premium payment for the particular policyholder of the first plurality of policyholders; and 
at a beginning of a second term after the first term, by the self-executing agreement, receiving, in cryptocurrency, a respective second premium payment from each policyholder of the remaining policyholders, each respective second premium payment being a respective second amount determined at least in part according to the fixed coverage requirement and a quantity of the remaining plurality of policyholders, each respective second premium payment being greater than the respective first premium payment due at least in part to the at least one payment instruction that is a defection request and the fixed coverage requirement, thereby promoting collapse of the group. 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: certain methods of organizing human activity, which includes fundamental economic practices or principles and/or commercial interactions (e.g., insurance -- creating a premiums escrow account having a zero balance for a group of policyholders that is managed by use of an agreement in accordance with various rules that correspond to a group charter that define incident claim validity and fixed coverage requirements for approved claims (requirements and conditions), where the determination are made regarding whether the various rules are complied with, where various insurance premium payments are received from various policyholders and are signed by the respective policyholders, where the payments are determined based on the rules and a quantity of policyholders, where premium payments are allocated to the escrow account, where a notice of an approved claim of a policyholder is received, where payment instructions are received from policyholders which are signed by respective policyholders and which are used to determine payment on a claim and/or a refund request based on the instructions and rules, where various rebates from the escrow are distributed to certain policyholders under certain conditions, and where the various payments, determinations and consideration of rules, receipt of claims information and payment instructions occur at various periods of time (during various “terms”). 
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the independent claim(s) is/are directed does not include limitations or additional elements that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or other computing device or a network, or via software programming, that is simply being used as a tool (“apply it”) to implement the abstract idea. (See e.g., MPEP §2106.05(f)). 
The independent claims also recite insignificant extra-solution activity that is beyond the recited abstract idea of the independent claims, which is a function typically performed by one or more of the computing, blockchain or distributed ledger network and/or storage elements “additional elements” recited by the claims at a high degree of generality and described below in the Step 2B analysis. (i.e., the next to last limitation of the independent claims - “storing, … , a record of the incident claim …, … including payment instructions …”) This step is a “data storing” step for a storing a record of information that was created according to the abstract idea of the independent claims, and is being performed by an additional element (a distributed ledger of a blockchain network) that is not itself being technologically improved, but is simply being used to carry out this recited extra-solution activity of the independent claims. (See e.g., MPEP §2106.05(g)) 
The dependent claims simply further refine and limit the abstract idea recited by the independent claims, from which these claims respectively directly or indirectly depend, where the abstract idea is described above. 
Claims 2 and 16 simply further refine the abstract idea by requiring that a particular payment instruction include a defection request from a policyholder, and add steps to further refine the abstract idea, such that after receiving the defection request and before distributing to each of various policyholders the first rebate payment, making a first refund payment to a certain policyholder from the first premiums escrow, the first refund payment being equal to the first premium payment, which is simply further refining the use of rebates in accordance with various rules, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 4 simply further refines the abstract idea by adding steps of: creating a first subgroup comprising a second plurality of policyholders, the second plurality of policyholders being policyholders of the first group; creating a first overpayment escrow with a zero balance; and at the beginning of the first term: receiving from various policyholders a respective first overpayment using cryptocurrency; and depositing each of the respective first overpayments into the first overpayment escrow, which is simply refining the abstract idea with various payments and deposits, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claims 5 and 18 further refine the abstract idea such that before distributing to each of the first plurality of policyholders of the first group the respective first rebate payment, the added step of receiving a defection request from a third policyholder of the second plurality of policyholders is performed, and that after receiving the defection request the following added steps are performed: refunding to the third policyholder of the second plurality of policyholders the respective first overpayment received from the third policyholder; and making a payment from a remaining balance of the first overpayment escrow to the first premiums escrow, where these claims do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claims 6 and 9 simply add various steps that further refine the abstract idea, namely, to receive no defection requests from the second plurality of policyholders; and to return to each policyholder of the second plurality of policyholders the first overpayment, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 7 simply further refines the abstract idea such that the first subgroup includes from 4 to 7 policyholders, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 8 simply further refines the abstract idea such that the first group includes a plurality of subgroups, the plurality of subgroups including the first subgroup, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 9 simply further refines the abstract idea such that the first group includes at least 50 policyholders, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 10 simply further refines the abstract idea such that the first term is thirty-six days, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claims 11 and 20 simply further refine the abstract idea such that the first incident claim includes a sexual harassment claim or a policy brutality claim or a worker's compensation claim, and do not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 12 simply adds various steps that further refine the abstract idea by defining that a second group includes the remaining policyholders, and adds steps for creating a second premiums escrow with a zero balance; and at the beginning of the second term: allocating each of the respective second premium payments to the second premiums escrow; and during the second term: receiving a notification of a second incident claim from a first claimant of the second plurality of policyholders; and receiving one or more additional notifications of incident claims from corresponding claimants of the second plurality of policyholders; and at an end of the second term, paying the first claimant of the second plurality of policyholders and the corresponding claimants of the second plurality of policyholders respective second incident claim payments using cryptocurrency from the second premiums escrow, a total of the respective second incident claim payments being equal to a balance of the second premiums escrow, each respective second incident claim payment being larger than any of the respective second premium payments.  The claim does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 17 simply further refines the abstract idea by requiring further steps of creating an overpayment escrow having a zero balance; and at the beginning of the first term: receiving from various policyholders a respective overpayment using cryptocurrency, the various policyholders being in the first group; and depositing each of the respective overpayments into the overpayment escrow, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 22 simply further refines the abstract idea by requiring further steps of generating encrypted data (a claim token) that permits a bearer of the encrypted data to be entitled to an incident claim payment, where the encrypted data is transferrable by the bearer; and initially assign the encrypted data to the first claimant and paying the first claimant the first incident claim payment to the cryptocurrency payment address associated with the first claimant using cryptocurrency from the first premiums escrow based at least in part on the first claimant not transferring the encrypted data, which is simply further refining via rules regarding conditions for a policyholder being entitled to an insurance incident claim payment, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05) 
Claim 22 simply further refines the abstract idea by requiring further steps of receiving group information for a group of policyholders, where the group information includes identification of various policyholders, and at the beginning of the first term determining for each respective first premium payment based on various rules that the respective first premium payment is from a source authorized to submit premium payments for various policyholders for the first term … , which is simply further refining via rules regarding conditions for a identifying various policyholders and for approving various approved sources of insurance premium payments during certain periods of time, and does not add any element or feature that provides a technological solution (i.e., an integration of the recited abstract idea into a practical application) or an element or feature that is significantly more than the recited abstract idea (i.e., a technological inventive concept). (See e.g., MPEP §2106.05)
Thus, the dependent claims do not add any additional element or subject matter that provides a technological improvement (i.e., an integration into a practical application) that results in the claims being directed to patent eligible subject matter. 
The additional elements in both the independent and dependent claims, which are listed below in the Step 2B analysis and recited respectively by the claims, are recited at a high level of generality and are being used simply implement the recited abstract idea or to simply further refine the recited abstract idea. 
The claims, both independent and dependent, viewed individually and as a whole, including each combination of limitations and elements, are not directed to a technological improvement, and do not integrate the judicial exception (i.e., abstract idea) into a practical application since the claims do not recite: (i) an improvement to the functioning of a computer or computing device; (ii) an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); (iii) an application of the abstract idea with, or by use of, a particular machine; (iv) a transformation or reduction of a particular article to a different state or thing (See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; Contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and (v) other meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). (See e.g., MPEP §2106.05(a)-(c), (e)-(h)) Therefore, the claims are directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept).  Here, the recited additional elements, such as: a “distributed ledger system” having a plurality of “decentralized processing nodes” each configured to execute a self-executing agreement and that operate according to a “consensus mechanism,” a tamperproof publicly-available non-repudiable “distributed ledger,” a “database” operating in a “distributed ledger system,” one or more “processors,” and a “non-transitory computer-readable medium” storing processor executable instructions thereon, do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device, a blockchain or distributed ledger network, and/or via software programming. (See e.g., MPEP §2106.05(f))  The additional elements are specified at a high level of generality as simply facilitating and/or performing generic computer data receipt and processing/analysis steps, data storage, communication, and outputting steps such as those typically found and used in a general purpose computer, a computing system, a computer network, a blockchain or distributed ledger network, and a distributed ledger/blockchain/distributed database network/system, where the additional elements are being used in the claims to simply implement the abstract idea and are not themselves being technologically improved. (See e.g., MPEP §2106.05 I.A.); (See also e.g. applicant’s Specification, at least: ¶¶ 003, 023-024, 029-033, 035-040, 073-080, 082-084, 090, 110-112,  129, 140, 151-159, 161-166, 199-206, 210-213, 216-218, 261-269, and 286). 
As determined above in step 2, Prong 2, the independent claims recite and utilize various “additional elements” (e.g., a distributed ledger of a blockchain network, including various nodes operating on the distributed ledger) that simply carry out insignificant extra-solution activity recited in the independent claims that is beyond the abstract idea recited therein. (Here, a step of storing, by the self-executing agreement and according to the consensus mechanism, a record of the incident claim … including payment instructions …) (See e.g., MPEP §2106.05(g)).  The one or more additional element of the independent claims are simply carrying out this extra-solution activity/functionality of data storing which is well-known, routine or conventional for a computer, a computing system, a computing device, a distributed ledger system and/or blockchain network, including associated displays and/or user interfaces, for collecting data, inputting data, displaying data, and receiving inputs and/or inputted data, etc.) (See e.g., the above-cited portions of applicant’s specification; See also, MPEP §2106.05(d)II.)  
As described above, the additional elements of each of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis.  None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed. 

Response to Arguments
5.  Applicant’s arguments filed 3/24/22 have been fully considered. 
In view of applicant’s claim amendments, the prior rejection(s) of certain claims under 35 USC §112(b) is/are withdrawn, since the prior uncertainty in the claims regarding certain terms, as discussed in the prior Office action, is eliminated by the amendments. 
Applicant’s arguments (Amendment, Pgs. 19-34) concerning the prior rejection of the claims under 35 USC §101, including supposed deficiencies in the rejection, are not persuasive for the following reasons.  Under the prior and current 101 analysis under 2019 PEG, the amended claims recite and are directed to a patent ineligible abstract idea, without something significantly more, for the reasons given above after consideration of the claimed features and elements.  The abstract idea has been restated herein in line with the 2019 PEG guidance and the amended claims.  Applicant is directed to the above full Alice/Mayo analysis in the 101 rejection. 
Additionally, applicant’s arguments under Step 2A, Prong 1 (Amendment, Pgs. 20-21) that the claims do not recite a patent ineligible abstract idea are not persuasive.  For example, there is nothing in the PEG that precludes claimed activities performed in a distributed ledger environment from being a patent ineligible abstract idea.  The instant claims, as discussed in the prior Office action and above in the 101 rejection and analysis, recite subject matter regarding performing various steps for insurance premium payments, insurance claim payments, etc. based on various rules and conditions.  As indicated in the October 2019 PEG, Pg. 5, insurance is a fundamental economic activity. 
Further, applicant’s arguments under Step 2A, Prong 2 (Amendment, Pgs. 21-32) that the claims are not directed to the recited abstract idea are not persuasive.  Applicant argues that a group of people (i.e., humans) may form a DAO (decentralized autonomous organization) and that the DAO is a technology or technical field, and acknowledges that DAOs are not discussed in applicant’s specification. They are not claimed, either.  An element, feature or functionality that supposedly brings about a technological improvement (i.e., an integration into a practical application of the subject matter) must be identified in the specification and claimed in order for the claims to arguably be directed to that technological improvement (i.e., an integration into a practical application). (See e.g., Berkheimer v HP Inc. (CAFC 2018-2-8), Slip opinion at 15-16)  
Applicant’s claims describe use of a distributed ledger system (i.e., blockchain network) to determine when various financial payment amounts are received, approved, and deposited for various insurance policyholders based according to various rules that are monitored for compliance by a “self-executing agreement” (e.g., a smart contract).  Various financial problems are being addressed by the claims, including insurance premium payments from certain policyholders where the policyholder signs the payment to show authenticity.  However, these issues, and other addressed by the claims are solving financial problems using various recited “additional elements” (e.g., a distributed ledger network, various nodes operating on the network that check insurance claim and payment transactions for compliance with the established rules, and immutable data being stored on the distributed ledger - distributed ledger networks inherently have immutable data via the distribution of blocks that have data for each transaction sent on the network) that are not themselves being technologically improved and which simply carry out the various payment, refund, insurance claim submission and approval, policyholder verification, etc. functions recited by the claims (as discussed in the 101 rejection, above).  The use of signed transactions by policyholders is inherent in how a distributed ledger network operates.  It is inherent that every transaction on a distributed ledger network requires use of a private key by the sender of the transaction, thus “signing” the transaction.  The use of cryptocurrency as a payment means is simply a selected form of financial currency being used by applicant in the claimed and recited payment and refund, etc. functions that are carried (“apply it”) out via the distributed ledger network and the use of smart contracts (software programming).  
Applicant argues that there is a “novel technologically-enforced consensus mechanism” that approves insurance claims, verifies payments and refunds, etc.  However, the “consensus mechanism” is simply a functional determination being made by a computing device (a network node running software - i.e., a smart contract/self-executing agreement) on the network regarding whether various insurance claim compliance and payment rules (e.g., payment instructions, group charter terms for evaluating insurance claim validity and fixed coverage requirements, etc.) are being complied with for the payment of insurance claims, processing insurance premiums for various policyholders, processing rebates or refunds, etc. via analysis of data in the various transactions by policyholders that are recorded by the network.  
Applicant stresses the novelty of the processing steps used to perform these functions, but the process is nonetheless insurance/financial in nature and not a technological improvement to a distributed ledger or its computing elements.  Thus, recited subject matter of the claims may indeed be that of a novel abstract idea, the CAFC has held that “a claim for a new [novel] abstract idea is still an abstract idea.” (See e.g., SAP America, Inc. v Investpic, LLC (Fed. Cir. 2018) slip opinion at 2-3, citing Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016). 
 Further, applicant’s arguments under Step 2B (Amendment, Pgs. 32-34) that the claims include subject matter giving rise to an inventive concept (something significantly more than the recited abstract idea to which the claims are directed) are not persuasive.  Applicant argues that the claims allow insurance claims to be validated “in a way not possible using traditional third-party escrows and financial institutions.”  However, validating financial insurance claims and third-party escrow accounts are financial problem that are being addressed by the claims, not technological problems.  Therefore, for these reasons and the reasons given above, the rejection of these claims under 35 USC §101 is maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph W. King whose telephone number is (571) 270-5776.  The examiner can normally be reached Mon - Fri 8 AM - 4 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Namrata Boveja, can be reached at (571) 272-8105.  The examiner’s fax phone number is (571) 270-6776, and the fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Examiner interviews are available via telephone, or via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview applicant may call the Examiner or use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about accessing the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (USA or CANADA) or (571) 272-1000. 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696